Citation Nr: 0118521	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01-03 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to an increased evaluation for a psychiatric 
disability, currently rated as 50 percent disabling.

Entitlement to an increased evaluation for fibromyalgia, 
previously fibrositis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

An October 1991 RO rating decision denied service connection 
for osteoarthritis, an increased evaluation for mixed type 
neurosis (rated 10 percent), and an increased (compensable) 
evaluation for fibrositis.  The veteran appealed this 
decision to the Board of Veterans' Appeals (Board).  A June 
1996 Board decision denied service connection for 
osteoarthritis, increased the evaluation for the psychiatric 
disability from 10 to 50 percent, and denied an increased 
compensable evaluation for fibrositis.

The veteran then appealed the June 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  In a February 1997 order, 
the Court granted a February 1997 joint motion from the 
parties to vacate, in part, the June 1996 Board decision that 
denied an evaluation in excess of 50 percent for the 
psychiatric disability and an increased (compensable) 
evaluation for fibrositis.  The Court dismissed the issue of 
service connection for osteoarthritis because the parties 
agreed with the June 1996 Board decision that denied this 
benefit.  The case was thereafter sent to the Board.

In February 1998, the Board remanded the issues of 
entitlement to a higher rating for the psychiatric disability 
(rated 50 percent) and to an increased (compensable) 
evaluation for fibrositis to the RO for additional 
development.  In correspondence dated in March 1998, the 
veteran withdrew his appeal with these issues.  Hence, those 
matters are no longer for appellate consideration.  38 C.F.R. 
§§ 20.200, 20.204, 20.302 (2000).

In correspondence received in May 1998, the veteran requested 
reconsideration of the issues of entitlement to an increased 
evaluation for the psychiatric disability and an increased 
(compensable) evaluation for the fibrositis.  The regulations 
do not provide for reinstatement of an appeal which has been 
formally withdrawn.  However, the Board construes this 
correspondence as a claim for increased ratings for those 
conditions, and the appeal to arise from the December 1999 RO 
rating decision that denied an increased evaluation for the 
psychiatric disability (rated 50 percent) and that increased 
the evaluation for fibrositis from zero to 10 percent.

At the veteran's VA psychiatric examination in April 1999, he 
stated that he was unable to work due to the anxiety and pain 
associated with his service-connected disabilities.  This 
statement constitutes a claim for a total rating for 
compensation purposes based on unemployability that has not 
been addressed by the RO.  Under the circumstances, the Board 
has no jurisdiction of this issue, and the matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The psychiatric disability is manifested primarily by 
pressured and hyperverbal speech, anxiety, circumstantial and 
tangential thinking, lack of insight into psychological 
problems, and depression that produce occupational and social 
impairment with reduced reliability and productivity; 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships are not found.

2.  The fibromyalgia is manifested primarily by complaints of 
stiffness and aching of joints, and tenderness of various 
muscles that require continuous treatment with medication; 
the condition is not shown to be refractory to therapy or to 
be characterized by episodic exacerbations, often 
precipitated by environmental or emotional stress or by 
overexertion, and present more than one-third of the time.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
generalized anxiety disorder are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Code 9400 (2000).

2.  The criteria for a rating in excess of 10 percent for 
fibromyalgia are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Code 5025 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for increased ratings for the 
psychiatric disability and fibromyalgia.  In a February 2001 
letter, the RO asked the veteran whether he had additional 
evidence to submit and advised him of VA's duty to assist him 
in the development of the claims under the provisions of the 
VCAA.  In correspondence dated in February 2001, the veteran 
reported that he had no medical evidence to submit.  A review 
of the record reveals that examinations have been performed 
with regard to the veteran's claims.  The veteran and his 
representative have been provided with a supplemental 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the veteran's claims, 
that essentially notifies the veteran of the evidence needed 
to prevail on the claims.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claims and 
that there is no prejudice to him by appellate consideration 
of the claims at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of the claims as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 


I.  Increased Evaluation for a Psychiatric Disability

A.  Factual Background

The veteran had active service from November 1942 to December 
1945.

An October 1948 RO rating decision granted service connection 
for psychoneurosis.  A zero percent evaluation was assigned 
for this condition, effective from April 1946.

A December 1974 RO rating decision increased the evaluation 
for neurosis, mixed type, previously psychoneurosis, from 
zero to 10 percent, effective from August 1974.

The June 1996 Board decision increased the evaluation for the 
psychiatric disability from 10 to 50 percent.  A July 1996 RO 
rating decision increased the evaluation for the neurosis, 
mixed type, from 10 to 50 percent based on the June 1996 
Board decision.  The 50 percent rating was effective from May 
1991.  This rating has remained unchanged since then.

A private medical report dated in May 1998 notes that the 
veteran received treatment for mental health problems in 
1998.

The veteran underwent a VA psychiatric examination in April 
1999.  He reported that he had been married for 49 years and 
continued to reside with his wife, with whom he reportedly 
had a very good relationship.  He reported being forced to 
retire in 1979 because "I couldn't cope" due to his anxiety 
and symptoms associated with fibromyalgia.  He reported being 
stiff, achy, sore, and miserable.  He reported that he tried 
to stay active and that he did some gardening and walking, 
and that he wrote poetry and had a hobby room.  He indicated 
that he and his wife went out to dinner with friends and 
visited friends at their homes.  He reported that he was 
active in a church group as well as a steel workers 
retirement group.  On mental status examination he was alert 
and cooperative.  He was neatly dressed and his hygiene and 
grooming were good.  He insisted on showing the examiner 
papers brought to the evaluation and presenting a prepared 
statement.  His speech was fluent, coherent, but pressured 
and hyperverbal.  His mood was anxious and his affect normal 
in range, but reflected significant anxiety.  He denied 
suicidal or homicidal ideation.  He denied any episode of 
mania, but reported a history of "anxiety attacks."  His 
thoughts were circumstantial and tangential and he had to be 
redirected several times throughout the interview as he 
tended to ruminate about his pain and fibromyalgia.  He 
denied auditory or visual hallucinations and denied paranoia.  
No delusions were noted.  He described his memory as good and 
no significant cognitive deficits were observed.  His insight 
and judgment appeared poor to fair.


In conjunction with the April 1999 VA psychiatric 
examination, the veteran underwent psychological testing.  
The results of the testing suggested that he tended to 
overvalue his worth and may have attempted to present himself 
in a favorable light on testing.  His profile indicated that 
he endorsed mainly physical symptoms and may have been 
hesitant to endorse psychiatric symptoms, suggesting a lack 
of insight into his psychological difficulties.  The Axis I 
diagnosis on the report of the psychiatric examination was 
anxiety disorder, not otherwise specified.  The GAF (global 
assessment of functioning) was 45.

The examiner at the above psychiatric examination noted that 
the veteran appeared to be experiencing combined anxiety and 
depressive symptoms, and that he focused on pain and 
associated symptoms of fibromyalgia.  The examiner's 
impression was that the veteran's anxiety attacks were part 
of his anxiety disorder, and did not warrant a separate 
diagnosis of panic disorder.  The examiner's impression was 
that the veteran's anxiety disorder was a separate disability 
and distinct from his fibromyalgia.  The examiner opined that 
the veteran's anxiety and depression were of such severity 
that they significantly impacted his occupational functioning 
since he spent a significant amount of time ruminating and 
worrying about his health that interfered with his ability to 
concentrate and complete assigned job tasks.  The examiner 
opined that the veteran's ability to socialize was likely 
less affected than his ability to maintain employment as 
there were less formal demands in social situations and he 
could socialize on his own terms as opposed to occupational 
demands that were sometimes rigid and inflexible.

VA medical reports show that the veteran received outpatient 
treatment in the late 1990's and 2000 primarily for 
fibromyalgia and non-service-connected disabilities.


B.  Legal Analysis

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9400, generalized anxiety 
disorder will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent


The report of the veteran's recent VA psychiatric examination 
in April 1999 shows that his psychiatric disability is 
manifested primarily by pressured and hyperverbal speech, 
anxiety, circumstantial and tangential thinking, lack of 
insight into psychological problems, and depression that 
produce occupational and social impairment with reduced 
reliability and productivity that support a 50 percent rating 
under the provisions of diagnostic code 9400.  While the 
examiner noted that psychiatric symptoms produced significant 
occupational impairment, the 50 percent evaluation assigned 
for the manifestations of his psychiatric disability reflects 
that impairment.  The examiner assigned a GAF of 45.

A GAF of 45 indicates serious impairment in social, 
occupational or school functioning under the provisions of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM 
IV) that is to be used in the evaluation of the veteran's 
anxiety disorder.  Richard v. Brown, 9 Vet. App. 93, 97 
(1997).  38 C.F.R. § 4.125 (2000).

After consideration of the weight of the evidence, the Board 
does not find occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked  irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships that support 
the assignment of a 70 percent rating under diagnostic code 
9400.

The preponderance of the evidence is against the claim for a 
higher rating for the service-connected psychiatric 
disability, and the claim is denied.



II.  Increased Rating for Fibromyalgia

A.  Factual Background

A June 1982 Board decision granted service connection for 
fibrositis.  A July 1982 RO rating decision granted service 
connection for this condition based on the June 1982 Board 
decision and assigned a zero percent evaluation, effective 
from May 1980.

A statement from an acquaintance of the veteran dated in 
March 1994, received in October 1998, notes that the 
signatory worked with the veteran since about 1947 and that 
the veteran "walked like an old man."  

The veteran underwent VA medical examinations in 1999.  At an 
examination to determine the severity of his fibromyalgia in 
April 1999, he complained of continued stiffness and aching 
in various joints, and anxiety.  He gave a history of total 
right knee arthroplasty and that he had had an exacerbation 
of anxiety from January to May 1998.  There was a moderate 
degree of dorsal kyphosis and a moderate limp, listing left.  
Flexion-extension of the neck was normal, rotation to the 
right was 3/4 normal, and rotation to the left was 1/2 normal.  
The shoulders were normal.  There was no scoliosis.  
Extension of the vertebral column was to 20 degrees, flexion 
to the right was to 20 degrees, flexion to the left was to 15 
degrees, and anteflexion was to 40 degrees.  Range of motion 
of the right knee was from zero to 120 degrees, and the range 
of motion of the left knee was normal.  Maneuvers of the 
hips, ankles, and feet were normal.  There was osteoarthritic 
deformity of the left 3rd and 4th distal interphalangeal 
joints.  The diagnoses were chronic anxiety neurosis, 
fibromyalgia, osteoarthritis of the fingers, and history of 
osteoarthritis of the right knee.

The veteran underwent a VA orthopedic examination in May 
1999.  There was tenderness of various muscles and he 
reported using medication for muscle pain.  X-rays of the 
cervical spine showed some degenerative joint changes at 
multiple levels including C3-4, C4-5, C5-6, C6-7, and C7-T1.  
There were some mild arthritic changes in the patellofemoral 
and medial compartments of the left knee.  There was post 
total right knee replacement.  The assessments were history 
of mental disorder, including neurosis and dysthymic 
disorder; and fibromyalgia.  The examiner, an orthopedic 
surgeon, did not make a formal diagnosis of fibromyalgia, 
stating that was generally the specialty of rheumatologists.  
As far as the joint examination, other than the total right 
knee replacement, the remainder of the joints were described 
as fairly unremarkable and consistent with age without any 
advanced arthritic changes due to fibromyalgia.  The examiner 
opined that the veteran did not have any incoordination or 
impaired ability to execute skilled movements that were out 
of alignment with a man of his age.  

VA medical reports of the veteran's outpatient treatments in 
1998 and 2000 show that he complains of pain of various 
joints and that he treats the pain with medication.  An 
October 2000 progress note indicates that "[h]is chronic 
pain from fibromyalgia is under control at this point."


B.  Legal Analysis

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headaches, irritable bowel symptoms, 
depression, anxiety or Raynaud's-like symptoms that are 
constant or nearly so, and refractory to therapy warrants a 
40 percent evaluation; that are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time warrants a 20 percent evaluation; or that require 
continuous medication for control warrants a 10 percent 
evaluation.  NOTE:  Widespread pain means pain in both the 
left and right sides of the body, that is both above and 
below the waist, and that affects both the axial skeleton 
(i.e. cervical spine, anterior chest, thoracic spine or low 
back) and the extremities.  38 C.F.R. § 4.71a, Code 5025.

The reports of the veteran's VA examinations in 1999, 
including the report of his VA psychiatric examination 
discussed in section I of this decision, show that the 
veteran has significant anxiety and depression associated 
with his fibromyalgia.  The medical evidence, however, shows 
that a separate psychiatric disability, anxiety disorder, has 
been diagnosed and the manifestations of that disability, 
including depression and anxiety, have been considered in the 
evaluation of the service-connected psychiatric disability.  
Under the circumstances, those symptoms may not again be 
considered in the evaluation of the fibromyalgia without 
violating the rule against the pyramiding of disability 
evaluations.  38 C.F.R. § 4.14 (2000).

The reports of the veteran's medical examinations in April 
and May 1999 reveal that the veteran has some limitation of 
motion of joints, but fibromyalgia is not rated on limitation 
of motion of individual joints.  The evaluation criteria 
require that the pain be widespread, and that the symptoms be 
assessed based on whether they are refractory to therapy, or 
subject to episodic exacerbations, or require continuous 
medication, but they are not based on evaluations of 
individual joints or other specific parts of the 
musculoskeletal system.  See supplementary information 
section of 64 Fed. Reg. 32410-32411 (June 17, 1999).  Hence, 
the limitations of the motion of the veteran's joints are not 
due to his fibromyalgia, and the provisions of the rating 
schedule for the evaluation of limitation of motion of 
various joints and the holding of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), requiring consideration of 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2000) 
are not for application.  

The evidence does show that the veteran has complaints of 
stiffness and aching of joints, and tenderness of various 
muscles that require treatment with medication that support 
the 10 percent rating assigned for his fibromyalgia under 
diagnostic code 5025.  The evidence does not show that the 
symptoms are refractory to therapy, or subject to episodic 
exacerbations, often precipitated by environmental or 
emotional stress or by overexertion and present more than 
one-third of the time.  Thus the condition does not meet the 
criteria for a rating higher than 10 percent under the 
controlling diagnostic code.  The record does show that the 
symptoms are controlled by medication.

The preponderance of the evidence is against the claim for a 
higher rating for fibromyalgia, and the claim is denied.

Since the preponderance of the evidence is against the claims 
for higher ratings for the psychiatric disability and 
fibromyalgia, the benefit of the doubt doctrine is not for 
application with regard to these claims.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended 
at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

An increased evaluation for the psychiatric disability is 
denied.

An increased evaluation for fibromyalgia is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

